Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Discover Card Execution Note Trust Exhibit 99.2 DiscoverSeries Monthly Statement Distribution Date: August 15, 2007 Month Ending: July 31, 2007 Pursuant to the Indenture dated as of July 26, 2007 (the "Indenture") by and between Discover Card Execution Note Trust (the "Note Issuance Trust") and U.S. Bank National Association as Indenture Trustee (the "Indenture Trustee") and the Indenture Supplement dated as of July 26, 2007 for the DiscoverSeries Notes, by and between the Note Issuance Trust and the Indenture Trustee (the "Indenture Supplement"), the Note Issuance Trust is required to prepare certain information each month regarding current distributions to noteholders. We have set forth below this information regarding the DiscoverSeries Notes and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. Capitalized terms used in this report without definition have the meanings given to them in the Indenture or the Indenture Supplement. The Indenture and Indenture Supplement were filed with the Securities and Exchange Commission under file number 333-141703-02 as follows: Indenture As Exhibit 4.5 to the Note Issuance Trust's current report on Form 8-K filed on July 27, 2007. Indenture Supplement As Exhibit 4.6 to the Note Issuance Trust's current report on Form 8-K filed on July 27, 2007. 1. Interest to be paid on this Distribution Date: Amount of interest paid on this Amount of Distribution Date per LIBOR Interest Number of Days interest paid on $1,000 of Outstanding Determination Payment in the Interest this Distribution Dollar Principal Tranche CUSIP Number Date Date Interest Rate Accrual Period Date Amount Class B (2007-1) 254683AB1 07/24/2007 08/15/2007 5.56% 20 $617,777.78 $3.088888900 Total Class B $617,777.78 Class C (2007-1) 254683AA3 07/24/2007 08/15/2007 5.64% 20 $626,666.67 $3.133333350 Total Class C $626,666.67 Total 2. Principal to be paid on this Distribution Date: Amount of principal Scheduled Shortfall in Amount of principal paid per $1,000 of Total amount of principal scheduled principal paid on this Stated Principal principal paid through Tranche CUSIP Number payments payments Distribution Date Amount this Distribution Date Class B (2007-1) 254683AB1 $0.00 $0.00 $0.00 $0.000000000 $0.00 Total Class B $0.00 $0.00 $0.00 $0.00 Class C (2007-1) 254683AA3 $0.00 $0.00 $0.00 $0.000000000 $0.00 Total Class C $0.00 $0.00 $0.00 $0.00 Total 3. Principal Amount and Nominal Liquidation Amount (as of end of July 2007 ): (reflects issuances during July 2007 and principal payments and Nominal Liquidation Amount Deficits after giving effect to all allocations on this Distribution Date) Adjusted Stated Principal Outstanding Dollar Outstanding Dollar Nominal Liquidation Tranche Amount Principal Amount Principal Amount Amount Class B (2007-1) $200,000,000.00 $200,000,000.00 $200,000,000.00 $200,000,000.00 Total Class B $200,000,000.00 $200,000,000.00 $200,000,000.00 $200,000,000.00 Class C (2007-1) $200,000,000.00 $200,000,000.00 $200,000,000.00 $200,000,000.00 Total Class C $200,000,000.00 $200,000,000.00 $200,000,000.00 $200,000,000.00 Total 4. Nominal Liquidation Amount for Tranches of Notes Outstanding: (including all tranches issued as of the end of July 2007, after taking into account all allocations expected to occur on this Distribution Date) Increase due to Reductions Reductions Nominal Increase due withdrawals of Increase due to Increases and due to due to Nominal Cumulative Liquidation to Accretion Prefunding Excess reimbursement Reductions due reductions due reallocation deposits into Liquidation unreimbursed Amount as of the of Principal Amounts from of Nominal to allocation to reallocation of Series Principal Amount as Nominal beginning of Due for Discount Principal Funding Liquidation of charged-off of charged-off Principal Funding of the end of Liquidation Tranche Period Notes Subaccount Amout Deficits receivables receivables Amounts Subaccount the Due Period Amount Deficit Class B (2007-1) $200,000,000 N/A $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $200,000,000 $0.00 Total Class B $200,000,000 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $200,000,000 $0.00 Class C (2007-1) $200,000,000 N/A $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $200,000,000 $0.00 Total Class C $200,000,000 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $200,000,000 $0.00 Total 5. Targeted Deposits to Principal Funding Subaccounts with respect to this Distribution Date: Targeted deposit to Principal Funding Subaccount Beginning Amount Shortfalls in targeted Amounts withdrawn Prefunding Principal scheduled to be deposit to Principal from Principal Excess Amounts Income earned on Funding deposited on this Funding Subaccount Actual deposit to Funding Subacccount withdrawn from Ending Principal funds on deposit Subaccount Distribution Previous with respect to this Principal Funding for payment Principal Funding Funding in Principal funding Tranche balance Date shortfalls Distribution Date Subaccount to Noteholders Subaccount Subaccount balance Subaccount Class B (2007-1) $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total Class B $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Class C (2007-1) $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total Class C $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total 6. Prefunding with respect to this Distribution Date: Prefunding Actual deposit Beginning Prefunded amount Excess Amounts to Principal balance of applied to Targeted withdrawn from Funding Ending balance prefunded scheduled Prefunding Principal Funding Subaccount for of prefunded Tranche deposits principal deposits Deposits Subaccount Prefunding deposits Class B (2007-1) $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total Class B $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 7. Targeted Deposits to Interest Funding Subaccounts with respect to this Distribution Date: Targeted deposit to Interest Funding Subaccount with respect to this Distribution Date Shortfalls in targeted deposit Amounts withdrawn Income earned Beginning Interest accrued Total targeted to Interest Funding from Interest Ending Interest on funds Interest Funding during monthly deposit to Subaccount with Actual deposit to Funding Subacccount Funding on deposit in Subaccount interest Previous Interest Funding respect to this Interest Funding for payment Subaccount Interest Funding Tranche balance accrual period shortfalls Subaccount Distribution Date Subaccount to Noteholders balance Subaccount Class B (2007-1) $0.00 $617,777.78 $0.00 $617,777.78 $0.00 $617,777.78 $617,777.78 $0.00 $0.00 Total Class B $0.00 $617,777.78 $0.00 $617,777.78 $0.00 $617,777.78 $617,777.78 $0.00 $0.00 Class C (2007-1) $0.00 $626,666.67 $0.00 $626,666.67 $0.00 $626,666.67 $626,666.67 $0.00 $0.00 Total Class C $0.00 $626,666.67 $0.00 $626,666.67 $0.00 $626,666.67 $626,666.67 $0.00 $0.00 Total $0.00 $1,244,444.45 $0.00 $1,244,444.45 $0.00 $1,244,444.45 $1,244,444.45 $0.00 $0.00 8. Deposits to and withdrawals from Class C Reserve Subaccounts: Amounts withdrawn from Income earned Beginning Class Targeted Actual deposit Class C Reserve Excess amounts Ending Class C on funds on C Reserve deposit to Class to Class C Subaccount for withdrawn from Reserve deposit in Class Subaccount C Reserve Reserve application to Class C Reserve Subaccount C Reserve Tranche balance Subaccount Subaccount Class C Notes Subaccount balance Subaccount Class C (2007-1) $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total Class C $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 9. Deposits to and withdrawals from Accumulation Reserve Subaccounts: Amounts withdrawn from Accumulation Income earned Beginning Reserve Excess amounts Ending on funds on Accumulation Targeted deposit Actual deposit to Subaccount for withdrawn from Accumulation deposit in Reserve to Accumulation Accumulation use as Series Accumulation Reserve Accumulation Subaccount Reserve Reserve Finance Charge Reserve Subaccount Reserve Tranche balance Subaccount Subaccount Amounts Subaccount balance Subaccount Class B (2007-1) $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total Class B $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Class C (2007-1) $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total Class C $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 Total Class A: Required Subordinated Amount; Available Subordinated Amount; Usage: Required Subordinated Amount Available Subordinated Amount of of Class B Notes Class B Notes Usage of Class B As of last As of current As of last As of current As of last As of current Tranche Distribution Date Distribution Date Distribution Date Distribution Date Distribution Date Distribution Date NOTHING TO REPORT Required Subordinated Amount of Available Subordinated Amount of Class C Notes Class C Notes Usage of Class C As of last As of current As of last As of current As of last As of current Tranche Distribution Date Distribution Date Distribution Date Distribution Date Distribution Date Distribution Date NOTHING TO REPORT Class B: Required Subordinated Amount; Available Subordinated Amount; Usage: Required Subordinated Amount of Available Subordinated Amount of Class C Notes Class C Notes Usage of Class C As of last As of current As of last As of current As of last As of current Tranche Distribution Date Distribution Date Distribution Date Distribution Date Distribution Date Distribution Date Class B (2007-1) $0.00 $15,053,764.00 $0.00 $15,053,764.00 $0.00 $0.00 Total Class B $0.00 $15,053,764.00 $0.00 $15,053,764.00 $0.00 $0.00 12. Excess Spread Triggers: For the preceding For the second preceding Three-month average for For this Distribution Date Distribution Date Distribution Date this Distribution Date Excess Spread Amount (1) $3,475,458.68 N/A N/A $3,475,458.68 Excess Spread Percentage (2) 10.43% N/A N/A 10.43% Group Excess Spread (3) $117,920,588.52 $85,003,456.34 $99,051,909.89 $100,658,651.58 Group Excess Spread Percentage (4) 5.23% 3.82% 4.30% 4.45% Interchange Subgroup Excess Spread (5) $142,329,640.08 $116,148,271.15 $126,637,178.94 $128,371,696.72 Interchange Subgroup Excess Spread Percentage (6) 8.73% 7.27% 7.93% 7.97% 13. Excess Spread Early Redemption Event: No U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee By: (1) The Excess Spread Amount means, generally, with respect to the DiscoverSeries notes for any distribution date: the difference, whether positive or negative, between (x) the sum of (a) the amount of Finance Charge Amounts allocated to the DiscoverSeries pursuant to the Indenture; (b) any amounts to be treated as Series Finance Charge Amounts and designated to be a part of the Excess Spread Amount pursuant to any Terms Document; (c) an amount equal to income earned on all funds on deposit in the Principal Funding Account (including all subaccounts of such account) (net of investment expenses and losses); and (d) the amount withdrawn from the Accumulation Reserve Subaccount to cover the Accumulation Negative Spread on the Principal Funding Subaccounts, and (y) the sum of all interest, swap payments or accreted discount and servicing fees for the DiscoverSeries notes and reimbursement of all charged-off receivables allocated to the DiscoverSeries, in each case for the applicable period only. (2) The Excess Spread Percentage means, generally, with respect to the DiscoverSeries notes for any distribution date, the Excess Spread Amount, multiplied by twelve and divided by the sum of the Nominal Liquidation Amount of all outstanding DiscoverSeries notes as of the beginning of the related Due Period. The Excess Spread Percentage for the DiscoverSeries notes of 10.43% reflects a short interest accrual period related to the first distribution date beginning with the closing date of the initial issuances of DiscoverSeries notes. The Excess Spread Percentage in subsequent months is expected to more closely approximate the Interchange Subgroup Excess Spread Percentage. (3) The Group Excess Spread is the sum of the series excess spreads for each series, including each subseries, in the group to which the Series 2007-CC Collateral Certificate belongs. With respect to series other than Series 2007-CC, the series excess spread generally means (w) the sum of the Class A and Class B finance charge collections, interchange and investment income, minus (x) the sum of (a) Class A and Class B monthly interest; (b) Class A and Class B monthly servicing fees; (c) Class A and Class B monthly charge-offs; and (d) the credit enhancement fee; in each case for the distribution date; minus (y) for any series of certificates that has a subordinated interest rate swap, any payment made by the master trust pursuant to that interest rate swap; and minus (z) for so long as not all outstanding series of certificates are eligible for allocations of interchange, the amount of interchange allocated to such series of certificates if the series excess spread for such series is otherwise positive; provided that if deducting interchange would make the series excess spread for such series of certificates negative, then the series excess spread will be deemed to be zero. With respect to Series 2007-CC, the series excess spread generally means the Excess Spread Amount for the DiscoverSeries notes. See item 12 and footnote 1. The Group Excess Spread will be reported for so long as the Series 2007-CC collateral certificate is the only collateral certificate owned by the Note Issuance Trust. (4) The Group Excess Spread Percentage generally means the Group Excess Spread, multiplied by twelve and divided by the sum of the aggregate investor interest in receivables for all series of master trust certificates as of the beginning of the related Due Period. (5) The Interchange Subgroup Excess Spread means the sum of (x) all amounts available to be deposited into the master trusts interchange reallocation account for all series to which interchange is allocated and (y) the Interchange Subgroup Allocable Group Excess Spread, which is o if the Group Excess Spread is greater than or equal to zero, the Group Excess Spread multiplied by the Interchange Subgroup Excess Allocation Percentage (the sum of the investor interest in receivables for each master trust series that is allocated interchange, divided by the sum of the investor interest in receivables for all master trust series) and o if the Group Excess Spread is less than zero, the Group Excess Spread multiplied by the Interchange Subgroup Shortfall Allocation Percentage (the sum of the series excess spreads for all master trust series allocated interchange for which the series excess spread was negative, divided by the sum of the series excess spreads for all master trust series for which the series excess spread was negative). The Interchange Subgroup Excess Spread will be reported for so long as the Series 2007-CC collateral certificate is the only collateral certificate owned by the Note Issuance Trust and any series of master trust certificates not entitled to allocations of interchange is outstanding. (6) The Interchange Subgroup Excess Spread Percentage means the Interchange Subgroup Excess Spread, multiplied by twelve and divided by the investor interest in receivables for all series of master trust certificates that are allocated interchange at the beginning of the related Due Period.
